In a proceeding to invalidate petitions designating Edward J. Kiley as a candidate in the Right to Life *897Party Primary Election, to be held on September 10,1981 for the public office of District Court Judge, 2nd District, Town of Babylon, the appeal is from a judgment of the Supreme Court, Suffolk County (Gerard, J.), dated August 20, 1981, which dismissed the proceeding. Judgment affirmed, without costs or disbursements. No opinion. Mollen, P. J., Hopkins, O’Connor and Weinstein, JJ., concur.